Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 1 of 24




        EXHIBIT B
Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 2 of 24




   EXHIBIT B-1
Office of Harris County District Clerk - Marilyn Burgess                    Page 1 of 1
        Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 3 of 24



 HCDistrictclerk.com              ANDRADE, RIGOBERTO vs. STATE FARM LLOYDS             9/24/2019
                                  Cause: 201959542 CDI: 7   Court: 334

 DOCUMENTS
 Number           Document                                                Post Date         Pgs
                                                                          Jdgm
 87230853         DEFENDANT'S ORIGINAL ANSWER:                                 09/20/2019   6
 87135617         CITATION: STATE FARM LLOYDS:                                 09/13/2019   2
 86857309         Civil Process Pick-Up Form                                   08/27/2019   1
 86810669         PLAINTIFF'S ORIGINAL PETITION                                08/23/2019   9
  ·>   86810670   REQUEST FOR ISSUANCE OF SERVICE                              08/23/2019   1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=UKkHmYAZ... 9/24/2019
Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 4 of 24




   EXHIBIT B-2
  Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 5 of 24
                                                                                                            8/23/2019 11:12 PM
                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                       Envelope No. 38248668

                                 2019-59542 / Co~art: 334                                                        By: Joshua Hall
                                                                                                    Filed: 8/23/2019 11:12 PM

                                         CAUSE NO.

 RIGOBERTO ANDRADE,                                   §                IN THE DIS7'RICT COUR'T' OF
   Plainliff                                          §
                                                      §                    HARRIS COUNTY, TEXAS
 V.                                                   §
                                                      ti                         JUDICIAL DISTRICT
 STATE FARM LLOYDS                                    §
      DC'f877L1LU7/                                   §                      JURY TRIAL DEMAND

                                  PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

           COMES NOW PLAINTIFF Rigoberto Andrade ("Plaintiff') and files this Ori~inal

Petition against State Farm Lloyds ("Defendant") and, in support thereof, would respectfitlly show

the Court the following:

                                                       I.
                            DISCOVERY CONTROL PLAN AND MONETARY RELIEF


           l.         Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 190.3.

           2.         Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000.00,

including damages of any kind, perialties, costs, expenses, pre judgment interest, and attorne_y's

fees. Tex. R. Civ. P. 47(c)(4).

                                                      I.I.
                                          CONDITIONS PRECEllENT


           3.         Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedent to

recovery have been performed or have occurc-ed.

                                                      III.
                                     PARTIES, JURISDICTION AND VENUE
   Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 6 of 24




                                             A.     PARTIES.

       4.      Plaintiff Rigoberto Andrade is a Texas resident(s), who resides at 13922

Somersworth Dr., Harris County, 1--Iouston, Texas 77041.

       5.      Defendant State Farm Lloyds is an insurance company doing business in the State

of Texas, whicli may be served through Corporation Service Company at 211 fiast 7tli Street Suite

620 Austin, TX 78701 -3218. As it relates to the event giving rise to this Petition, Plaintiff invokes

the right to institute this suit against any entity that was conducting business using the assumed or

common name of State Farm Lloyds. Pursuant to Tex. R. Civ. P. 28, Plaintiff moves the Court to

order Defendant to substitute its true name if different from the name stated lierein.

                                        B.        JURISUICTION.

       6.      The Court lias subject matter jurisdiction over this cause of action because it

involves an amount in controversy in excess of the minimum jurisdictional limits of the Court.

        7.     The Court has botli general and specific personal jurisdiction over Defendant. The

Court has general jurisdiction over Defendant, as Defendant has sufficient minimum contacts witll

and within this State and has purposefully availed itself of the privilege of conducting activities

within this State, thus invoking the benefits, protections, and obligations of this State's laws.

Defendant's contacts with this State, which are continuous and systematic, include doing business

in Texas, selling and delivering insurance products in Texas, entering into contracts for insurance

in Texas with Texas t-esidents, insuring property located in Texas, underwriting insurance policies
                                 1
                                 1



in Texas, accepting policy premiums in Texas and adjusting insurance claims in Texas. This

activity was not the unilateral activity of anotiier party or a third person.

        8.     Defendant's contacts with Texas, relied upon by Plaintiff; were purposeful and

were not random, fortuitous, or attenuated, and are thus subject to the jui-isdiction of this State in
   Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 7 of 24




suits based on its activities. The Court has jui-isdictiori over Defendant because: (1) Defendant

purposefully availed itself of the benefits of conducting activities in Texas, and (2) the cause of

action arises from or relates to those contacts or activities.

        9.      The Court has specific jurisdiction over this matter as it involved the execution,

performance, and breach of a Texas insurance contract with Plaintiff, who is a Texas resident, with

regards to an insured risk and/or property located in Texas. As a matter of law, Defendant

conducted business in tlhis State because, without limitation, Defendant conducted the business of

insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or

Insurance Code, in wliole or in part in this State, against Plaintiff in Harris County, Texas.

Defendant has sufficient and/or minimum contacts with this State, and thus Plaintiff affirmatively

assert the Court's exercise of jurisdiction over Defendant comports with "ti-aditiotial tiotions of fair

play and substantial justice."

                                            C.      VENUE.

        10.     Venue is proper in Harris County because all or a substantial part of the events or

omissions giving rise to the claim occurred in Harris County. Tex. Civ. Prac. &. Rem. Code §

15.002(a)(1). The property subject to this dispute and which is owned by Plaintiff is located in

Harris County. The insurance policy insuring the property was executed in Harris County. The

damage to the property resulted from an event or occurrence in Hariis County. The resulting

insurance claim that was inade by Plaintiff, the property inspection perfot-med by Defendant, and

the denial and/or underpayment of the insurance claim by Defendant occurred in Harris County.

                                                  tv.
                                       FACTUAL BACKGROUNll


        11.     Rigoberto Andrade is a nanied insured under a propert_y insurance policy issued by

State Farm Lloyds. The policy number is VYY7245.
   Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 8 of 24




         12.    On August 28, 2017, Hurricane Harvey hit the Texas coast, wliich included Harris

County. This resulted in roof and iritei-ior damage to Plaintiff's lhome. Specifically, the storrn lifteci

and tore shingles on the roof, allowing water to enter the home. Consequently, there are visible

water stains throughout different rooms of the home. Thei-eafter, Plaintiff' filed a claim on his

insurance policy.

         13.    Plaintiff asserts that Defendant improperly deiiied and/or underpaid the claim.

         14.    Plaintiff asserts that Defendant conducted a substandard investigation and

inspection of the property, prepared a report, which did not include all of the damages tllat were

observed during the inspection, and undervalued the damages observed during the inspection.

         15.    Defendant perfonned an outcome-oriented investigation of Plaintiffs claim.

Defendant's (improper) claims handling included Defendant's biased claims adjustment, and an

unfair and inequitable evaluation of Plaintiffs losses on the property. In additioti, Defendant's

claims handling included botli an unreasonable investigation and underpayment of Plaintiffs

claim.

                                              V.
                             CAUSES OF ACTION AND ATTORNEY'S FEES

         16.    Plaintiff incorporates the foregoing for all purposes.

         A.     BREACH OF CONTRACT

         17.    Plaintiff and Defendant entered into an insurance contract. Defendant breached this

contract by, without limitation, inadeduately and/or improperly investigating Plaititiff's insurance

claim, wrongfully denying and/or underpaying the claim. Defendant damaged Plaintiff through

its actions and/or inactions described herein.

         B.     PROIVIPT PAYIVIENT OF CLAIMS STATUTE
  Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 9 of 24




       18.     Defendant's failure to pay for Plaintiff"s losses and/ or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.001         e! sec~.   of

the Texas Insurance Code, including without limitation §§ 542.055-.058.

       19.     In addition to Plaintiffs claim for damages, Defendant's violation of' the Tex.

Insurance Code entitles Plaintiff to penalties, interest and attorney's fees as set forth in Section

542.060 of the Texas Insurance Code.

       C.      BAD FAITH

       20.     Defendant is an insurance company and insured Plaintiff s property. Defendant is

required to comply with Chapter 541 of the Texas Insurance Code.

       21.     Defendant violated Section 541.051 of the Texas Insurance Code by, without

limitation, making statements misrepresenting the terms and/or benefits of the policy.

       22.     Defendant also violated Section 541.060 by, without limitation:

               a.      Misrepresenting to Plaintiff a niaterial fact oi- policy provision relating to

                       coverage at issue;

               b.      Failing to attempt in good faith to effectuate a prompt, fair, and equitable

                       settlement of a claim with respect to which the insurer's liability liad become

                       reasonably clear;

               C.      Failing to promptly provide to Plaintiff a reasonable explanation of the basis

                       in the policy, in relation to tlie facts or applicable law, for the insurer's denial

                       of a claim or offer of a compromised settlement of a claim;

               d.      Failing witliin a reasonable time to affirm or deny coverage of a claim to

                       Plaintiff or submit a reservation of rights to Plaintiff; aiid/or
  Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 10 of 24




               e.      Refusing to pay the claim without conducting a reasonable investigation

                       with respect to the claim;

       23.     Defendant violated Section 541.061 by, without limitation:

               a.      Making an untrue statement of material fact;

               b.      Failing to state a material fact necessary to make other statements made not

                       misleading considering the circumstances under whicli the statements were

                       made;

               C.      Making a statement in a manner that would mislead a reasonably prudent

                       person to a false conclusion of a material fact;

               d.      Making a material misstatement of law; and/or

               C.      Failing to disclose a matter required by law to be disclosed.

       24.     Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

(b).

       D.      Additional Claims & Damages.

       25.     Plaintiff also seeks to recover damages and/oi- actual damages "caused by"

Defendant's Insurance Code violations. This includes, without limitation, damages resulting from

Defendant's delay in payment, resulting fi-om Defendant's uni-easonable investigation. This

includes, without limitation, costs for temporary c-epairs, additional property damage to Plaintiffs

home during the peiidency of the claims process and this litigation, costs associated with appraisal

costs or sums related to pre-appraisal damage assessinents.
  Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 11 of 24




       26.     Plaintiff also seeks damages to compensate Plaintiff for the tangible and intangible

consequences, suffering, stress and mental anguish of liaving to live with an unrepaired home for

months.

       E.      ATTORNEY'S FEES

       27.     Plaintiff engaged the undersigned attorneys to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorney's fees and expenses through trial and any appeal.

       28.     Plaintiff is entitled to reasonable and necessar_y attoi-ney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents

Plaintiff presented the claim to Defendant, and Defendant did not tendei- tlie just amount owed

before the expiration of the 30th day after the claim was presented.

       29.     Plaintiff further prays that lle be awarded all reasonable attorney's fees incurred in

prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                                vI.
                                  TEx. R. Civ. P. 193.7 NOTrCE.

       31.     Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby notifies all paities and

counsel of record that Plaintiff may introduce into evidence at the time of trial or pre-trial, those

documents produced by all parties in response to requests for production and/or requests for

disclosure in this matter.

                                                vII.
                                           JURY DEMAND


       32.     Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has

tendered the appropriate fee.
  Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 12 of 24
                                                         >




                                               VIII.
                                             PRAYER


       33.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be

cited to appear and answer herein, and that, after due process of law, Plaintiff have judgment

against Defendant for actual damages, together witli exemplary damages, statutory darnages, treble

damages, statutory interest, pre judgment interest, post judgment interest, attorney's fees, costs of

suit, and for all such other and further relief, both general and special, in law and in equity, to

which Plaintiff may be justly entitled.



                                                 Respectfiilly submitted,

                                                  THE BUZBEE LAW FIRIVI
                                                 By: -'s Andhony G.Buzhee
                                                      Anthony G. Buzbee
                                                      State Bar No. 24001820
                                                      tbuzbee a txattorneys.com
                                                      Christopher J. Leavitt
                                                      State Bar No. 24053318
                                                      cleavitt@txattorneys.com
                                                      JP Morgan Chase Tower
                                                      600 Travis, Suite 6850
                                                      Houston, Texas 77002
                                                      Teleplione: (713) 223-5393
                                                      Facsimile: (713) 223-5909


                                                       .m
Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 13 of 24




                                    LAW OFFICES OF MANUEL SOLIS, PC

                                  By: %.s,' Slephen R. Wallrer-
                                      Stepheti R. Walket-
                                      State Bar No. 24001820
                                      Texas Bar No. 24034729
                                      Gregory J. Finney
                                      Texas Bar No. 24044430
                                      Juan A. Solis
                                      Texas Bar No. 24103040
                                      6657 Navigation Blvd.
                                      Houston, TX 77011
                                      Plione: (713) 277-7838
                                      Fax: (281) 377-3924
                                      swalker@manuelsoli s.coni
                                      gtinney@manuelsolis.com
                                      jusolis@manuelsolis.com

                                      ATTORNEYS FOR PLAINTIFF
Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 14 of 24




    EXHIBIT B-3
                    Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 15 of 24


e
                                                                                                     DEl.lVFRED AUG 3 0 2019
                                                          CAUSE N0. 201959542

                                                          RECEIPT N0.                               0.00           CIV
                                                                          **********                       TR # 73662791
PLAINTIFF: ANDRADE, RIGOBERTO                                                                     In The   334th
        vs.                                                                                       Judicial District Court
DEFENDANT: STATE FARM LLOYDS                                                                      of Harris County, Texas
                                                                                                  334TH DISTRICT COURT
                                                                                                  Houston, TX
                                                                   CITATION
THE STATE OF TEXAS
County of Harris
                                        .


T0: STATE FARM LLOYDS (AN INSURANCE COMPANY) WHICH MAY BE SERVED
    THROUGH CORPORATION SERVICE COMPANY
    211 EAST 7TH STREET    AUSTIN TX 78701 - 3218
        Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the 23rd dav of Aucrust, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 27th day of August, 2019, under my hand and
seal of said Court.
                                                Q~ oF HaRr~~ ,, ~ ~ o•~ ~`~ A
Issued at reguest of:                                                             MARILYN BURGESS, District Clerk
LEAVITT, CHRISTOPHER JERROD                                                       Harris County, Texas
                                                                              r
600 TRAVIS STREET SUITE 7300                 c)i                     :e   -q'-    201 Caroline, Houston~ Texas 77002
HOUSTON, TX 77002                                                                 (P.O. Box 4651, Houston, Texas 77210)
                                                    s~O.....    ....S~~ ,;;
Tel: (713) 223-5393                          • M1
Bar No.: 24053318                                          ~              Generated By: THOMAS, LISA BE9//11310498

                                          OFFICER/AUTHORIZED PERSON RETURN
Came to hand at                  o'clock _.M., on the                                  day of

Executed at (address)                                                                                                      in

                                 County at                      o'clock _.M., on the                 day of

            , by delivering to                                                                    defendant, in person, a

true copy of this Citation together with the accompanying                                       copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of                     ,

FEE: $

                                                                                           of                I County, Texas


                                                                                  By
                       Affiant                                                                    Deputy

On this day,                                            , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                                        day of



                                                                                                  Notary Public




N . INT . CITR. P                                              *73662791 *
Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 16 of 24




    EXHIBIT B-4
     Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 17 of 24                     9/20/2019 3:54 PM
                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                           Envelope No. 37001687
                                                                                          By: DANIELLE JIMENEZ
                                                                                          Filed: 9/20/2019 3:54 PM

                                CAUSE NO. 2019-59542

RIGOBERTO ANDRADE,                          §             IN THE DISTRICT COURT OF
   Plaintiff,                               §
                                            §
v.                                          §                 HARRIS COUNTY, TEXAS
                                            §
STATE FARM LLOYDS,                          §
  Defendant.                                §                 334TH JUDICIAL DISTRICT


                         DEFENDANT’S ORIGINAL ANSWER


       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original

Petition:

                                                I.

                            ABATEMENT FOR APPRAISAL

       1.     The parties to this lawsuit are currently engaged in the contractual

appraisal process to determine the amount of loss involved with respect to the

insurance claim that gave rise to this lawsuit, subject to the coverage, terms, conditions,

exclusions and loss settlement provisions set forth in the Policy. Appraisal is an agreed

provision in the Policy that allows either party to invoke a process by which the amount

of loss is determined by agreement of two appraisers, one selected by each party, or, if

necessary, by one of the appraisers and an umpire mutually agreed to by the appraisers

or appointed by the court. Plaintiff invoked the contractual appraisal process prior to

filing suit; and the appraisal process is continuing at this time. The appraisal panel will

likely arrive at an appraisal award that will set an amount of loss subject to the Policy.

The award will either narrow or eliminate all or substantially all of the issues of law and

issues of fact raised by Plaintiff’s claims. Consequently, the Court should abate all
   Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 18 of 24



discovery and pretrial activity in this lawsuit until the factual circumstances and issues

are defined through the appraisal process.

                                         II.
                                   GENERAL DENIAL

       2.     Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant would

require Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition,

and any amendment thereto, by a preponderance of the evidence.

                                           III.
                                        DEFENSES

       3.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond those damages found by State Farm under the Policy.

       4.     Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       5.     Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $5,559.00 deductible, as well as

an additional offset or credit in the amount of State Farm’s payments to Plaintiff.

       6.     Wear and Tear, Deterioration. Plaintiff’s claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiff’s Original Petition, none being



                                                                                           2
   Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 19 of 24



admitted, were proximately caused in whole or in part by wear and tear and related

aging issues. The policy at issue provides that wear and tear does not fall under the

coverage of the policy:

                              SECTION I – LOSSES NOT INSURED
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *
            g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
               mechanical breakdown…

Part of the property damages Plaintiff is claiming to his garage door, roof and other

areas of the property occurred over time through wear, tear, and deterioration. These

conditions are not insured under the policy at issue.

       7.      Surface Water. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Original Petition, none being admitted,

were proximately caused in whole or in part by flood water or surface water. The policy

at issue specifically provides:

                              SECTION I – LOSSES NOT INSURED
                                           * * * * *
       2. We do not insure under any coverage for any loss which would not have
          occurred in the absence of one or more of the following excluded events. We
          do not insure for such loss regardless of: (a) the cause of the excluded event;
          or (b) other causes of the loss; or (c) whether other causes acted
          concurrently or in any sequence with the excluded event to produce the loss;
          or (d) whether the event occurs suddenly or gradually, involves isolated or
          widespread damage, arises from natural or external forces, or occurs as a
          result of any combination of these:
                                           * * * * *
            FE-3533.1 HOMEOWNERS POLICY ENDORSMENT (Texas)
            SECTION I – LOSSES NOT INSURED

            Item 2.c. is replaced by the following:




                                                                                                 3
   Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 20 of 24



            2. c. Water, meaning:

                (1) flood, surface water, waves (including tidal wave, tsunami, and
                    seiche), tides, tidal water, overflow of any body of water, or spray or
                    surge from any of these, all whether driven by wind or not;

                (2) water or sewage from outside the residence premises plumbing
                    system that enters through sewers or drains, or water which enters
                    into and overflows from within a sump pump, sump pump well or any
                    other system designed to remove subsurface water which is drained
                    from the foundation area;

                (3) water below the surface of the ground, including water which exerts
                    pressure on, or seeps or leaks through a building, sidewalk, driveway,
                    foundation, swimming pool or other structure; or

                (4) material carried or otherwise moved by any of the water, as described
                    in paragraphs (1) through (3) above.

Part of the damages Plaintiff is claiming to his house and its contents resulted from

surface water. This condition is not insured under the policy at issue.

       8.       Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.

       9.       Cap on Punitive Damages. TEX. CIV. PRAC.           AND   REM. CODE §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.




                                                                                              4
    Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 21 of 24



                                          PRAYER

       Defendant prays that Plaintiff take nothing by his claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.

                                                   Respectfully submitted,

                                                   NISTICO, CROUCH & KESSLER, P.C.


                                                   By:    /s/ M. Micah Kessler
                                                          M. Micah Kessler
                                                          State Bar No. 00796878
                                                          Jazmine J. Ford
                                                          State Bar No. 24109881
                                                   1900 West Loop South, Suite 800
                                                   Houston, Texas 77027
                                                   Telephone: (713) 781-2889
                                                   Telecopier: (713) 781-7222
                                                   Email: mkessler@nck-law.com
                                                   Email: jford@nck-law.com
                                                   COUNSEL FOR DEFENDANT




                                                                                      5
   Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 22 of 24



                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on September 20, 2019, in the manner(s) prescribed below:

      Anthony G. Buzbee
      Christopher J. Leavitt
      The Buzbee Law Firm
      600 Travis, Suite 6850
      Houston, Texas 77002
      VIA EFILE

      Stephen R. Walker
      Gregory J. Finney
      Juan Solis
      Law Offices of Manuel Solis, PC
      6657 Navigation Boulevard,
      Houston, Texas 77011
      VIA EFILE


                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler




                                                                                       6
Envelope Details                                                           Page 1 of 2
       Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 23 of 24


 Print this page

 Case # 201959542 - ANDRADE, RIGOBERTO v STATE
 FARM LLOYDS
 Case Information
 Location                       Harris County - 334th Civil District Court
 Date Filed                     9/20/2019 3:54 PM
 Case Number                    201959542
 Case Description               ANDRADE, RIGOBERTO v STATE FARM LLOYDS
 Assigned to Judge
 Attorney                       M Kessler
 Firm Name                      Nistico Crouch & Kessler PC
 Filed By                       Tyffeni Nguyen
 Filer Type                     Attorney
 Fees
 Convenience Fee                $0.00
 Total Court Case Fees          $0.00
 Total Court Party Fees         $0.00
 Total Court Filing Fees        $0.00
 Total Court Service Fees       $0.00
 Total Filing & Service Fees    $0.00
 Total Provider Service Fees    $0.00
 Total Provider Tax Fees        $0.00
 Total Taxes (for non-court
                                $0.00
 fees)
 Grand Total                    $0.00
 Payment
 Account Name                   AMEX 6004
 Transaction Amount             $0.00
 Transaction Response
 Transaction ID                 55223238
 Order #

 Answer/ Response / Waiver
 Filing Type                                      EFileAndServe
 Filing Code                                      Answer/ Response / Waiver
 Filing Description                               Defendant's Original Answer
 Reference Number                                 Andrade, Rigoberto
 Comments




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=c8666124-6730-4297-ae1f-...   9/20/2019
Envelope Details                                                           Page 2 of 2
       Case 4:19-cv-03710 Document 1-3 Filed on 09/27/19 in TXSD Page 24 of 24


 Status                                           Submitting
 Fees
 Court Fee                                        $0.00
 Service Fee                                      $0.00
 Documents
 Lead Document                  Andrade, Rigoberto -SF Original Answer.pdf            [Original]


 eService Details
                                                                                  Date/Time
 Name/Email                  Firm              Service Method   Status   Served
                                                                                  Opened
 Jessica Salto              Buzbee Law                          Not
                                               EServe                    No       Not Opened
 jsalto@txattorneys.com     Firm                                Sent
 Christopher Leavitt        Buzbee Law                          Not
                                               EServe                    No       Not Opened
 cleavitt@txattorneys.com Firm                                  Sent
 Ryan Steinhart             The Buzbee Law                      Not
                                               EServe                    No       Not Opened
 rSteinhart@txattorneys.com Firm                                Sent
 Rian Taff                                                      Not
                                               EServe                    No       Not Opened
 rtaff@txattorneys.com                                          Sent
 Harvey Clerk               The Buzbee Law                      Not
                                               EServe                    No       Not Opened
 LawClerk@txattorneys.com Firm                                  Sent
 Jazmine Ford                                                   Not
                                               EServe                    No       Not Opened
 jford@nck-law.com                                              Sent
 M Micah Kessler                                                Not
                            NCK, PC            EServe                    No       Not Opened
 mkessler@nck-law.com                                           Sent
 Tyffeni Nguyen             Nistico, Crouch                     Not
                                               EServe                    No       Not Opened
 tnguyen@nck-law.com        & Kessler                           Sent
 Anthony Buzbee                                                 Not
                                               EServe                    No       Not Opened
 tbuzbee@txattorneys.com                                        Sent
 Stephen R. Walker                                              Not
                                               EServe                    No       Not Opened
 swalker@manuelsolis.com                                        Sent
 Juan Solis                                                     Not
                                               EServe                    No       Not Opened
 jusolis@manuelsolis.com                                        Sent
 Gergory J. Finney                                              Not
                                               EServe                    No       Not Opened
 gfinney@manuelsolis.com                                        Sent




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=c8666124-6730-4297-ae1f-...   9/20/2019
